10

11

12

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT

DISTRICT ()F NEVADA
l\/IICHELLE ZAPINSKI, an individual, Case No.: 2:l7-cv-O2l76-APG-NJK
Plaintiff Order Rejecting Proposed Pretrial Order
v. [ECF No. 27]

WAL-MART STORES INC., a foreign
corporation d/b/a WAL-l\/IART
SUPERCENTER #1584; DOES 1 through 10,
inclusive; ROE CORPORATIONS 11
through 20, inclusive; and ABC LIMITED
LIABILITY COMPANIES 21 through 30,
inclusive,

 

Defendants
The parties’ proposed Joint Pretrial Order (ECF No. 27) does not comply With Local
Rules 16-3 and 16-4. F or example, in Zapinski’s exhibit list, she includes vague references to
“Documents regarding l\/Is. Zapinski’s Wage loss” and “Billing statement and medical records
from Las Vegas Radiology.” Zapinski also attempts to “reserve[] the right to utilize any
exhibits from Plaintiff’ s FRCP 26(a)(l) or FRCP 26(a)(3) disclosures and supplements
thereto, as Well as Defendant’s responses to Plaintiff’s Written discovery requests . . . .”
Similarly, Wal-l\/Iart lists vague categories such as “[a]ny and all medical, pharmaceutical,
radiological, and/or other treatment-related records produced by Plaintiff and/or obtained by
Defendant in the instant litigation.” And Wal-Mart attempts to “reserve[] the right to use all
documents produced by another party . . . .” Local Rule 16-3(b)(8) requires parties to list their

specific trial exhibits, rather than vaguely referring to “any exhibits” or reserving their right to

identify exhibits later. Such vague, broad designations of exhibits make it impossible for the

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

other party to obj ect, as proven by the fact that here neither party states any objections any
exhibits, as required by Local Rule 16-3(b)(8)(B).

Zapinski lists 36 witnesses, which likely is every witness identified in discovery. Despite
this voluminous list, the parties insist that the trial will last only six to eight days, which is nearly
impossible Zapinski’s counsel apparently has not bothered to think about the witnesses she

actually intends to use at trial.

5

Further, Zapinski lists several “Pl\/IK and/or COR” witnesses and the vague “State Faim.’
Wal-l\/lart lists “Zapinski’s medical providers (as disclosed and listed in Plaintiff’s ECC
disclosures and supplements thereto),” and it attempts to “reserve[] the right to call all witnesses
identified by Plaintiff in her disclosures and . . . any and all medical practitioners who have
treated, seen, examined or consulted with Plaintiff before, during, and after the time
period referenced in Plaintiff’ s Complaint.” Again, such vague designations and reservations
are not allowed under the Local Rules. The parties should know by now the names of the
witnesses they intend to present at trial. If those witnesses were not identified during discovery,
they cannot be called at trial.

Finally, the parties’ proposed “Action by the Court” does not match Local Rule 16-4.

Local Rule 16-3 requires the parties to personally discuss these and other issues. The
requirements set forth in Local Rules 16-3 and 16-4 are designed to streamline trial preparation
and presentation, and to foster settlement The parties cannot simply wait to make decisions
about witnesses, exhibits, and trial strategies until the eve of trial. lf they do, they cannot fully
participate in settlement discussions lt is apparent from the proposed Joint Pretrial Order that

the parties either ignored Local Rule 16-3, or did not properly conduct the required conference in

the spirit of the rule.

 

10

11

12

14

15

16

17

18

19

20

21

22

 

 

lT lS ORDERED that the paities’ Joint Pretrial Order (ECF No. 27) is REJECTED.
The parties shall personally confer as required in Local Rule l6-3, and submit a Joint Pretrial
Order that complies with Local Rule 16-4 by March 7, 2019.

DATED this 14th day of February, 2019.

//>
Q/L//

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

